MEMORANDUM **
Christine Thayalaseelan Selvaratnam, and her husband and daughter, natives and citizens of Sri Lanka, petition for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying their motion to reopen removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005), and we deny the petition for review.
The IJ did not abuse her discretion in denying petitioners’ motion to reopen because petitioners’ misunderstanding about the date of their hearing did not amount to “exceptional circumstances” within the meaning of 8 U.S.C. §§ 1229a(b)(5)(C) and 1229a(e)(l). See Valencia-Fragoso v. INS, 321 F.3d 1204, 1206 (9th Cir.2003) (per curiam).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.